Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 09/10/2020.  
The information disclosure statement/s (IDS/s) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 09/10/2020 are acceptable.
Claims 1-9 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al. (US 9,929,653 B1), hereinafter ‘Mercer, in view of Bonnano et al. (U.S. 2020/0195133 A1), hereinafter ‘Bonnano.


In re to claim 1, Mercer disclose a power converter (i.e. see 600, fig. 6) with an automatic balance mechanism of a flying capacitor (i.e. CF) comprising: a switch circuit (i.e. A-D) coupled to an input voltage (i.e. VIN); a flying capacitor (i.e. CF) connected to the switch circuit (i.e. A-D); an output circuit including an output capacitor (i.e. C1) and an output inductor (i.e. L1), wherein a first terminal of the output inductor is connected to the switch circuit (i.e. A-D), and two terminals of the output capacitor are respectively connected to a second terminal of the output inductor (i.e. L1) and grounded (i.e. the grounding of C1, see fig. 6); an error amplifier (i.e. 205) having a first input terminal (i.e. the negative input of 205) connected to an output node between the output capacitor and the output inductor (i.e. C1 and L1), and having a second input terminal (i.e. the positive terminal of 205) to a reference voltage (i.e. Vref), wherein the error amplifier is configured to output an error amplified signal (i.e. Vea) according to an output voltage (i.e. Vout) of the output node and the reference voltage (i.e. Vref); a comparator circuit (i.e. 225 and 235) connected to the error amplifier (i.e. 205) and configured to compare the error amplified signal (i.e. Vea) with a ramp signal (i.e. generated by 210 and 220) to output a comparison signal (i.e. 230 and 240); and a driving circuit (i.e. 615) connected to the comparator circuit (i.e. 225 and 235) and the switch circuit (i.e. A,B,C,D), and configured to drive the switch circuit according to the comparison signal (i.e. 230 and 240, see col. 6, line 46 to col. 7, line 1).  Except, Mercer fail to explicitly disclose that wherein a slope of the ramp signal is proportional to a voltage of the flying capacitor, and a difference between the input voltage and the voltage of the flying capacitor is proportional to the slope of the ramp signal.  Whereas, Bonanno disclose that wherein a slope of the ramp signal is proportional to a voltage of the flying capacitor (i.e. Cfly, fig. 1), and a difference between the input voltage (i.e. Vg) and the voltage of the flying capacitor (i.e. Vfly) is proportional to the slope of the ramp signal (i.e. see  converter of Mercer by integrating the flying capacitor of Bonanno in order to help balance the slop of the ramping signal.  In re to claim 2, Mercer disclose the power converter (i.e. see 600, fig. 6) according to claim 1, further comprising: a logic circuit (i.e. 300/305) connected between the driving circuit (i.e. 615) and the comparator circuit (i.e. 225/235) and configured to output a logic signal (i.e. D1/D2) according to the comparison signal (i.e. 230/240), wherein the driving circuit drives the driving circuit according to the logic signal (i.e. 300/305, see col. 6, lines 55-63).
In re to claim 3, Mercer disclose the power converter (i.e. see 600, fig. 6) according to claim 1, wherein the switch circuit includes a first transistor, a second transistor, a third transistor and a fourth transistor (i.e. A, B, C and D, fig. 6), a first terminal of the first transistor is coupled to the input voltage (i.e. VIN), a first terminal of the second transistor is connected to a second terminal of the first transistor (i.e. source of A), a second terminal of the second transistor is connected to a first terminal of the third transistor (i.e. Drain of C), a first terminal of the fourth transistor is connected to a second terminal of the third transistor (i.e. source of C), and a second terminal of the fourth transistor is grounded (i.e. D is grounded), wherein the first terminal of the output inductor (i.e. L) is connected to a node between the second terminal (i.e. Source of B) of the second transistor and the first terminal of the third transistor (i.e. drain of C), and the driving circuit (i.e. 615) is connected to a control terminal of the first transistor, a control terminal of the second transistor, a control terminal of the third transistor and a control terminal of the fourth transistor (i.e. control terminals od A, B, C and D); wherein a first terminal of the flying capacitor (i.e. CF) is connected to a node between the second terminal of the first transistor (i.e. 
In re to claim 8, Mercer disclose the power converter (i.e. see 600, fig. 6) according to claim 1, further comprising: a voltage divider circuit (i.e. R1/R2) connected to the output node (i.e. the Vout node) and the first input terminal of the error amplifier (i.e. the inverting terminal of 205), and configured to divide the output voltage of the output node to output a feedback voltage to the first input terminal of the error amplifier (i.e. the voltage input to the inverting terminal of 205), wherein the error amplifier is configured to output the error amplified signal (i.e. Vea) according to the feedback voltage and 109P000478US26reference voltage (i.e. Vref, see fig. 6).  
In re to claim 9, Mercer disclose the power converter (i.e. see 600, fig. 6) according to claim 8, wherein the voltage divider circuit includes a first voltage divider resistor (i.e. R1) and a second voltage divider resistor (i.e. R2), the first input terminal of the error amplifier (i.e. inverting input of 205)  is connected to a feedback node between the first voltage divider resistor and the second voltage divider resistor (i.e. R1/R2) , and the feedback voltage is at the feedback node (i.e. Voltage at the node connecting R1 and R2, see fig. 6).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but 
Would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the driving circuit includes a fifth inverter and a sixth inverter, ”. 
In re to claims 5-7, claims 5-7 depend from claim 4, thus are also objected for the same reasons provided above.     
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEMANE MEHARI/Primary Examiner, Art Unit 2839